BATCHELDER, J.,
dissenting: The majority holds that RSA 215-A:34, II (1989) affords the defendants immunity from suit for the plaintiff’s injuries. I disagree, however, that this statute limits the liability of the owners of a sand and gravel excavation pit.
Recreational use statutes are in derogation of the common law and should be narrowly construed. Kantner v. Combustion Engineering, 701 F. Supp. 943, 946 (D.N.H. 1988). Their purpose, as expressed in the legislative history of our generic recreational use statute, RSA 508:14, I (Supp. 1994), is to limit the liability of “people whose land is donated for . . . temporary use for such things as horse shows.” N.H.S. JOUR. 335 (1975). Thus such statutes “encourage owners and occupiers of land to make their land available to the public without charge for recreational activities.” Noel v. Town of Ogunquit, 555 A.2d 1054, 1056 (Me. 1989).
I cannot envision the defendants welcoming the plaintiff’s use of their land, which contained an abandoned pit, for recreational purposes. Accordingly, they are not entitled to the immunity available to those who do. “It would be contrary to reason to assume that the Legislature could have intended that the statute apply in circumstances where neither the basic purpose of the statute, nor, indeed, any purpose could be served . . . .” Ferres v. City of New Rochelle, 502 N.E.2d 972, 976 (N.Y. 1986). Consequently, I respectfully dissent.